Citation Nr: 0518071	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  01-08 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent 
for service-connected post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for a left hip 
disability.

3. Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1966 to November 1968, when he was permanently 
retired for disability.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 2000 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.  The veteran's claim was remanded in 
September 2003.  


REMAND

As noted in the introduction, the veteran's claim was 
remanded in September 2003.  It was remanded specifically for 
VA examinations to rate the veteran's service-connected PTSD, 
to determine whether the veteran's service-connected 
disabilities (nerve injury of the left tibial nerve from a 
shell fragment wound and scars from the shell fragment wound) 
caused or worsened his left hip and low back disorders, and 
to obtain the treatment records from Stephen Krzeminski, DC.  
However, these specific actions were not done, and there is 
no indication in the claims folder that an attempt was made 
to perform these actions.

The United States Court of Appeals for Veterans Claims 
(Court) has underscored the role of agencies of original 
jurisdiction in carrying out the instructions in Board 
Remands.  As noted by the Court, the duties of the agencies 
of original jurisdiction in this regard are mandatory, and, 
furthermore, the Board of Veterans' Appeals is obligated to 
insure compliance with the instructions in Remands.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Therefore pursuant to 
Stegall, the veteran's claim must be remanded for completion 
of the aforementioned directives.  

Regarding the veteran's claim challenging the initial rating 
for his PTSD, it is noted that the veteran has not been sent 
a letter informing him of the any information and medical or 
lay evidence necessary to substantiate his claim pursuant to 
38 C.F.R. § 3.159.  Accordingly, the veteran's claim must be 
remanded so that a letter can be sent that complies with the 
notice and duty-to-assist provisions of the Veteran's Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002); 38 C.F.R. § 3.159.  

Accordingly, the case is remanded for the following actions:

1.  The appellant should be sent a VCAA 
letter, which explains the relevant 
portions of the Veterans Claims 
Assistance Act of 2000 (VCAA) and its 
implementing regulations. See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.159.  The appellant 
and his representative must be notified 
of any information and medical or lay 
evidence that is necessary to 
substantiate the claim of a higher 
initial rating for PTSD from 30 percent, 
which information and evidence, if any, 
the claimant is required to provide to 
VA, and which information and evidence, 
VA is required to provide.  The appellant 
should also be requested to provide any 
evidence in his possession that pertains 
to his claim.  

2.  Attempt to obtain copies of all 
clinical records pertaining to treatment 
of the veteran in the possession of 
Stephen Krzeminski, DC.  Ensure that 
copies of all pertinent current records 
of treatment of the veteran at the VAMC, 
Buffalo, are included in the claims 
folder.

3.  Schedule an additional VA medical 
examination of the claimant by a 
qualified examiner who has first reviewed 
the claimant's complete claims folder, in 
order to determine the current nature, 
extent and disabling manifestations of 
his service-connected left lower 
extremity injuries.  All necessary and 
appropriate diagnostic studies, including 
should be conducted, and the findings 
reported in detail.  In addition, such 
examination report should provide a 
medical opinion as to whether it is at 
least as likely as not that the 
claimant's service-connected left lower 
leg disabilities caused or worsened any 
current left hip or low back 
disabilities.  A complete rationale for 
such opinions should be provided.

4.  Schedule a VA PTSD examination of the 
veteran to determine the current 
manifestations of his service-connected 
PTSD, and the degree of any resulting 
social and occupational impairment.  The 
VA PTSD examiner should assign a Global 
Assessment of Functioning Score, and 
explain the meaning of that score.  The 
examiner's report must include answers to 
the following questions:

a.  Does the veteran have a 
flattened affect?

b.  Does the veteran have 
circumstantial, circumlocutory, or 
stereotyped speech?

c.  Does the veteran have panic 
attacks more than once a week?

d.  Does the veteran have difficulty 
in understanding complex commands?

e.  Does the veteran have impairment 
of short-and long-term memory (e.g., 
retention of only highly learned 
material, forgetting to complete 
tasks)?

f.  Does the veteran have impaired 
judgment?

g.  Does the veteran have impaired 
abstract thinking?

h.  Does the veteran have 
disturbances of motivation and mood?

i.  Does the veteran have difficulty 
in establishing and maintaining 
effective work and social 
relationships?

j.  Has the veteran taken time off 
from work due to his PTSD, and if 
so, how much?

k.  Does the veteran have suicidal 
ideation? 

l.  Does the veteran have 
obsessional rituals which interfere 
with routine activities?

m.  Is the veteran's speech 
intermittently illogical, obscure, 
or irrelevant?

n.  Does the veteran have near-
continuous panic or depression 
affecting the ability to function 
independently, appropriately, and 
effectively?

o.  Does the veteran have impaired 
impulse control (such as unprovoked 
irritability with periods of 
violence)?

p.  Does the veteran have spatial 
disorientation?

q.  Does the veteran neglect his 
personal appearance and hygiene?

r.  Does the veteran have difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting)?

s.  Does the veteran have an 
inability to establish and maintain 
effective relationships?

t.  Does the veteran have gross 
impairment in thought processes or 
communication?

u.  Does the veteran have persistent 
delusions or hallucinations?

v.  Does the veteran have grossly 
inappropriate behavior?

w.  Is the veteran in persistent 
danger of hurting himself or others?

x.  Does the veteran have 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene)?

y.  Is the veteran disoriented to 
time or place?

z.  Does the veteran have memory 
loss for names of close relatives, 
his own occupation, or own name?

5.  Upon completion of the foregoing 
actions, review the claims folder to 
ensure that all requested actions have 
been completed in compliance with this 
Remand order.  If any requested actions 
have not been completed, return the 
examinations reports to the examining VA 
medical facility for correction prior to 
returning the case to the Board.

6.  Thereafter, readjudicate the issues 
of an initial rating in excess of 30 
percent for PTSD, and service connection 
for left hip and low back disabilities.  
If the claim remains denied issue a 
Supplemental Statement of the Case to the 
appellant on the issues on appeal.  The 
appellant should be given the opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




